—Order unanimously affirmed without costs. Memorandum: Family Court’s determination awarding respondent unsupervised visitation with the parties’ child has a sound and substantial basis in the record and should not be disturbed. Visitation is a joint right of a noncustodial parent and the child (Weiss v Weiss, 52 NY2d 170, 175). The court properly concluded that unsupervised visitation by respondent is not inimical to the welfare of the child but rather is in the child’s best interests (see, Twersky v Twersky, 103 AD2d 775, 775-776; Daghir v Daghir, 82 AD2d 191, 193-194, affd 56 NY2d 938; see also, Matter of Gerald D. v Lucille S., 188 AD2d 650, 650-651). (Appeal from Order of Onondaga County Family Court, Hedges, J.—Visitation.) Present—Denman, P. J., Pine, Balio, Callahan and Davis, JJ.